Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made effective as of October 18,
2019 (the “Effective Date”), by and between Synlogic Operating Company, Inc., a
Delaware corporation, with its principal place of business being 301 Binney
Street, Suite 402, Cambridge MA 02142 (the “Company”) and Danforth Advisors,
LLC, a Massachusetts limited liability corporation, with its principal place of
business being 91 Middle Road, Southborough, MA 01772 (“Danforth”). The Company
and Danforth are herein sometimes referred to individually as a “Party” and
collectively as the “Parties.”

WHEREAS, the Company possesses know-how and proprietary technology related to
synthetic biology; and

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy; and

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
“Services”); and

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

 

1.

Services of Consultant. Danforth will assist the Company with matters relating
to the Services. The Services are more fully described in Exhibit A attached
hereto. Danforth and the Company will review the Services on a monthly basis to
prioritize and implement the tasks listed on Exhibit A. Danforth will make
reasonable, good faith efforts to provide the Services in a timely and
professional manner consistent with industry practices. With respect to those
projects having a specific, mutually-agreed upon deadline, Danforth will
exercise reasonable diligence and make good faith efforts to provide the
Services by the stated deadline.

 

2.

Compensation for Services. In full consideration of Danforth’s full, prompt and
faithful performance of the Services, the Company shall compensate Danforth a
consulting fee more fully described in Exhibit A (the “Consulting Fee”).
Danforth shall, from time to time, but not more frequently than twice per
calendar month, invoice the Company for Services rendered, and such invoice will
be paid upon thirty (30) days of receipt. Each month the Parties shall evaluate
jointly the current fee structure and scope of Services. Danforth reserves the
right to an annual increase in consultant rates of up to 4%, effective January 1
of each year. Upon termination of this Agreement pursuant to Section 3, no
compensation or benefits of any kind as described in this Section 2 shall be
payable or issuable to Danforth after the effective date of such termination. In
addition, the



--------------------------------------------------------------------------------

  Company will reimburse Danforth for reasonable out-of-pocket business
expenses, including but not limited to travel and parking, incurred by Danforth
in performing the Services hereunder, upon submission by Danforth of supporting
documentation reasonably acceptable to the Company. Any such accrued expenses in
any given three (3) month period that exceed one thousand dollars ($1,000) shall
be submitted to the Company for its prior written approval.

All Danforth invoices and billing matters should be addressed to:

 

  Company Accounts Payable Contact:

 

Accounts Payable

ap@synlogictx.com

315-730-4460

301 Binney St, Cambridge, MA 02124

All Company payments and billing inquiries should be addressed to:

 

  Danforth Accounting:

 

Betsy Sherr

bsherr@danforthadvisors.com

(508) 277-0031

Danforth Advisors

PO Box 335

Southborough, MA 01772

 

3.

Term and Termination. The term of this Agreement will commence on the Effective
Date and will continue until such time as either party has given notice of
termination pursuant to this paragraph 3 (the “Term”). This Agreement may be
terminated by either Party hereto: (a) with Cause (as defined below), upon ten
(10) days prior written notice to the other Party; or (b) without cause upon
thirty (30) days prior written notice to the other Party. For purposes of this
Section 3, “Cause” shall include: (i) a breach of the terms of this Agreement
which is not cured within thirty (30) days of written notice of such default or
(ii) the commission of any act of fraud, embezzlement or deliberate disregard of
a rule or policy of the Company.

 

4.

Time Commitment. Danforth will devote such time to perform the Services under
this Agreement as may reasonably be required.

 

5.

Place of Performance. Danforth will perform the Services at such locations upon
which the Company and Danforth may mutually agree. Danforth will not, without
the prior written consent of the Company, perform any of the Services at any
facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below).

 

6.

Compliance with Policies and Guidelines. Danforth will perform the Services in
accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

 

2



--------------------------------------------------------------------------------

7.

Confidential Information. Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to Danforth information, including, but not limited to, material,
compilations, data, formulae, models, patent disclosures, procedures, processes,
business plans, projections, protocols, results of experimentation and testing,
specifications, strategies and techniques, and all tangible and intangible
embodiments thereof of any kind whatsoever (including, but not limited to, any
apparatus, biological or chemical materials, animals, cells, compositions,
documents, drawings, machinery, patent applications, records and reports), which
is owned or controlled by the Company and is marked or designated as
confidential at the time of disclosure or is of a type that is customarily
considered to be confidential information (collectively the “Confidential
Information”). Danforth acknowledges that the Confidential Information or any
part thereof is the exclusive property of the Company and shall not be disclosed
to any third party without first obtaining the written consent of the Company.
Danforth further agrees to take all practical steps to ensure that the
Confidential Information, and any part thereof, shall not be disclosed or issued
to its affiliates, agents or employees, except on like terms of confidentiality.
The above provisions of confidentiality shall apply for a period of five
(5) years.

 

8.

Intellectual Property. Danforth agrees that all ideas, inventions, discoveries,
creations, manuscripts, properties, innovations, improvements, know-how,
designs, developments, apparatus, techniques, methods, and formulae that
Danforth conceives, makes, develops or improves as a result of performing the
Services, whether or not reduced to practice and whether or not patentable,
alone or in conjunction with any other party and whether or not at the request
or upon the suggestion of the Company (all of the foregoing being hereinafter
collectively referred to as the “Inventions”), shall be the sole and exclusive
property of the Company. Danforth hereby agrees in consideration of the
Company’s agreement to engage Danforth and pay compensation for the Services
rendered to the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged that Danforth shall
not, without the prior written consent of the Company, directly or indirectly,
consult for, or become an employee of, any company which conducts business in
the Field of Interest anywhere in the world. As used herein, the term “Field of
Interest” shall mean the research, development, manufacture and/or sale of the
products resulting from the Company’s technology. The limitations on competition
contained in this Section 8 shall continue during the time that Danforth
performs any Services for the Company, and for a period of three (3) months
following the termination of any such Services that Danforth performs for the
Company. If any part of this section should be determined by a court of
competent jurisdiction to be unreasonable in duration, geographic area, or
scope, then this Section 8 is intended to and shall extend only for such period
of time, in such area and with respect to such activity as is determined to be
reasonable. Except as expressly provided herein, nothing in this Agreement shall
preclude Danforth from consulting for or being employed by any other person or
entity.

 

9.

Non-Solicitation. All personnel representing Danforth are employees or
contracted agents of Danforth. Danforth and the Company hereby agree not to
solicit, hire or retain their services for so long as they are employees or
contracted agents of the other party and for

 

3



--------------------------------------------------------------------------------

  two (2) years thereafter. Should either party violate this restriction, it
agrees to pay the other party liquidated damages equal to thirty percent (30%)
of the employee’s starting annual base salary and target annual bonus for each
Danforth contracted agent or Company employee hired in violation of this
Agreement, plus reasonable attorneys’ fees and costs incurred in enforcing this
agreement should the party in breach of this section 9 fail or refuse to pay the
liquidated damages amount in full within thirty (30) days following its
violation.

 

10.

Placement Services. In the event that Danforth refers a potential employee to
the Company and that individual is hired, Danforth shall receive a fee equal to
twenty percent (20%) of the employee’s starting annual base salary and target
annual bonus. This fee is due and owing whether an individual is hired, directly
or indirectly on a permanent basis or on a contract or consulting basis by the
Company, as a result of Danforth’s efforts within one (1) year of the date
applicant(s) are submitted to the Company. Such payment is due within thirty
(30) days of the employee’s start date.

 

11.

No Implied Warranty. Except for any express warranties stated herein, the
Services are provided on an “as is” basis, and the Company disclaims any and all
other warranties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof. Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place. The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services. Because the Services do not
constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.

 

12.

Indemnification. Each Party hereto agrees to indemnify and hold the other Party
hereto, its directors, officers, agents and employees harmless against any claim
based upon circumstances alleged to be inconsistent with such representations
and/or warranties contained in this Agreement. Further, the Company shall
indemnify and hold harmless Danforth and any of its subcontractors against any
claims, losses, damages or liabilities (or actions in respect thereof) that
arise out of or are based on the Services performed hereunder, except for any
such claims, losses, damages or liabilities arising out of the gross negligence
or willful misconduct of Danforth or any of its subcontractors. The Company will
endeavor to add Consultant and any applicable subcontractor to its insurance
policies as additional insureds. Furthermore, during the Term of this Agreement,
Company shall maintain a Crime and Cyber Insurance Policy that includes coverage
for “Social Engineering” claims and extends coverage to Danforth.

 

13.

Independent Contractor. Danforth is not, nor shall Danforth be deemed to be at
any time during the term of this Agreement, an employee of the Company, and
therefore Danforth shall not be entitled to any benefits provided by the Company
to its employees, if applicable. Danforth’s status and relationship with the
Company shall be that of an

 

4



--------------------------------------------------------------------------------

  independent contractor and consultant. Danforth shall not state or imply,
directly or indirectly, that Danforth is empowered to bind the Company without
the Company’s prior written consent. Nothing herein shall create, expressly or
by implication, a partnership, joint venture or other association between the
parties. Danforth will be solely responsible for payment of all charges and
taxes arising from his or her relationship to the Company as a consultant.

 

14.

Records. Upon termination of Danforth’s relationship with the Company, Danforth
shall deliver to the Company any property or Confidential Information of the
Company relating to the Services which may be in its possession including
products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies and any such information
stored using electronic medium.

 

15.

Notices. Any notice under this Agreement shall be in writing (except in the case
of verbal communications, emails and teleconferences updating either Party as to
the status of work hereunder) and shall be deemed delivered upon personal
delivery, one day after being sent via a reputable nationwide overnight courier
service or two days after deposit in the mail or on the next business day
following transmittal via facsimile. Notices under this Agreement shall be sent
to the following representatives of the Parties:

If to the Company:

 

  Name:

Adam Thomas

  Title:

CHRO

  Address:

301 Binney St, Cambridge, MA 02124

  Phone:

857 998 0277

  E-mail:

adamHR@synlogictx.com

If to Danforth:

 

  Name:

Gregg Beloff

  Title:

Managing Director

  Address:

91 Middle Road

      

Southborough, MA 01772

  Phone:

(617) 686-7679

  E-mail:

gbeloff@danforthadvisors.com

 

16.

Assignment and Successors. This Agreement may not be assigned by a Party without
the consent of the other which consent shall not be unreasonably withheld,
except that each Party may assign this Agreement and the rights, obligations and
interests of such Party, in whole or in part, to any of its Affiliates, to any
purchaser of all or substantially all of its assets or to any successor
corporation resulting from any merger or consolidation of such Party with or
into such corporation.

 

17.

Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the

 

5



--------------------------------------------------------------------------------

  reasonable control of either Party. In the event of such force majeure, the
Party affected thereby shall use reasonable efforts to cure or overcome the same
and resume performance of its obligations hereunder.

 

18.

Headings. The Section headings are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

 

19.

Integration; Severability. This Agreement is the sole agreement with respect to
the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same. If any provision of
this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

 

20.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, excluding choice of law
principles. The Parties agree that any action or proceeding arising out of or
related in any way to this Agreement shall be brought solely in a Federal or
State court of competent jurisdiction sitting in the Commonwealth of
Massachusetts.

 

21.

Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one agreement.

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

DANFORTH ADVISORS, LLC    SYNLOGIC OPERATING COMPANY, INC. By:   

/s/Gregg Beloff

   By:   

/s/ Maiken Keson-Brookes

Print Name:   

Gregg Beloff

   Print Name:   

Maiken Keson-Brookes

Title:   

Managing Director

   Title:   

General Counsel

Date:   

October 18, 2019

   Date:   

10/21/2019

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Description of Services and Schedule of Fees

Danforth will perform mutually agreed to finance and accounting functions which
are necessary to support the management and operations of the Company, certain
of which are set forth below.

Senior Advisor Services:

 

  •  

Participate in longer-term strategic planning process, including financial
support for business development

 

  •  

Participate in financing activities, including additional capital raises and/or
debt and equity restructurings

 

  •  

Oversee the finance and accounting functions, including the Danforth engagement
team

 

  •  

Provide finance support for operational planning

 

  •  

Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

 

  •  

Compliance with SEC filing and other regulatory requirements; manage related
systems; preparation and review of periodic SEC filings

 

  •  

Certification of SEC filings as principal financial officer and principal
accounting officer

 

  •  

Leadership in investor relations activities (including participation in earnings
calls, press releases, meetings with the investor community and maintaining
banking relationships)

Senior Advisor: Gregg Beloff         Rate $400/hr

 

7